Citation Nr: 0429610	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of 
injuries to both legs.

5.  Entitlement to service connection for residuals of 
injuries to both feet.

6.  Entitlement to service connection for residuals of dental 
trauma.

7.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served in the United States Marine Corps from 
December 1968 to July 1970, including service in Vietnam from 
July 1969 through November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A.  In claims for disability 
compensation, such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).

As noted above, the veteran served in the United States 
Marine Corps and was in Vietnam from July 1969 through 
November 1969.  His primary duty was as an engineer equipment 
operator and he participated in several operations, including 
Herkimer Mountain, Virginia Ridge, Iroquois Grove, Williams 
Glade, Idaho Canyon, Georgia Tar, and Arlington Canyon.  The 
veteran stated that while on a temporary assignment with an 
Army unit on the DMZ, the bulldozer he was operating hit a 
land mine and he sustained injuries to his legs, back, and 
teeth.  He has reported that while loading ships at Dong Hoi 
harbor, a trailer dolly or tongue fell on both of his feet, 
causing serious injuries which required removal of both big 
toenails and left him with little feeling in his feet and 
toes.  He has also reported exposure to loud noise which 
resulted in loss of hearing and tinnitus. 

By rating action in December 2002, the RO denied service 
connection for a hearing loss disorder, tinnitus, a foot 
injury described as smashed feet, a lumbosacral strain, a leg 
injury described as torn leg ligament, loss of teeth 
described as shattered teeth, and an anxiety disorder 
described as nerves flinch and jerk.

In making that determination the RO noted the veteran had a 
hearing loss prior to service, and there was no objective 
evidence of a permanent worsening as a result of service.  
Regarding the other claimed conditions there was no medical 
evidence indicating any of these conditions occurred in 
service.

The first post-service medical records are from John B. Love, 
M.D., who noted in a February 1993 letter that the veteran 
was first seen in July 1992.  He had been injured at work.  
Examination resulted in a diagnosis of lumbosacral sprain 
with sciatica.  He was treated on four occasions.  In 
December 1992, he complained of left leg pain starting in the 
lower back to his ankle and his right leg was going numb from 
the waist to the knees.

There are also several records from February 1996, when the 
veteran was treated for a work related transverse fracture of 
the left femur.   

The veteran was accorded a psychiatric examination in October 
2003 for disability evaluation purposes.  The examiner 
diagnosed post-traumatic stress disorder (PTSD) and stated 
that there was an obvious link between the psychiatric 
symptoms which had been present since the veteran's return 
from Vietnam and his service in Vietnam.  The RO has deferred 
a decision on the issue of entitlement to service connection 
for PTSD pending additional development.  The Board must also 
defer a decision as to the issue of entitlement to service 
connection for a psychiatric disorder until the RO has 
completed its adjudication of the issue of service connection 
for PTSD.

In this case, the Board notes that the veteran has not been 
afforded a VA examination as to any of the other claimed 
disorders and no medical opinion as to the etiology of the 
other claimed disorders has been obtained.  The Board finds 
additional development is required prior to appellate review.  
The veteran should be accorded examinations and medical 
opinions should be obtained as to whether it is as likely as 
not that any current conditions are related to his period of 
service.  

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
treatment records. 

Accordingly, these matters are REMANDED to the RO for the 
following:  

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him since service for any of 
the claimed disorders.  After obtaining 
any appropriate release, the RO should 
request copies of records, not already in 
the claims file, from all sources 
identified by the veteran.

2.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of his hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner(s) in 
conjunction with the examination.  Any 
necessary tests should be conducted.  The 
examiner should elicit a history of the 
veteran's pre-service, in-service, and 
post-service noise exposure and hearing 
problems.  The examiner should provide 
opinions as to the following questions:

?	What is the nature of the veteran's 
current bilateral hearing loss 
disability?

?	Did the veteran have a left ear 
hearing loss disability prior to 
service and if so was the left ear 
hearing loss disability aggravated 
by his military service.  If a left 
ear hearing loss disability was not 
present prior to service, did any 
current left ear hearing loss begin 
during service or result from any 
incident of such service?

?	Does the veteran have a current 
right ear hearing loss disability, 
and if so, did the current right ear 
hearing loss begin during service or 
result from any incident of such 
service?

?	Is it at least as likely as not that 
tinnitus had its onset in service or 
is otherwise the result of any event 
of the veteran's military service? 

3.  The RO should arrange for the veteran 
to undergo a VA medical examination by an 
appropriate specialist to determine the 
nature and etiology of any back, leg, and 
foot disabilities.  The claims folder 
must be made available to the examiner.  
The examiner should elicit a history from 
the veteran of his identified problems.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner is requested to indicate whether 
the veteran currently has a foot, leg, or 
low back disorder.  If so, the examiner 
is requested to express an opinion as to 
the following:

?	Is it at least as likely as not that 
any of these conditions began while 
the veteran was in military service 
or is related to any incident of 
such service?

4.  The RO should arrange for the veteran 
to undergo a VA medical examination by an 
appropriate specialist to determine 
whether he has a dental condition, 
including missing teeth, as the result of 
dental trauma.  The claims folder must be 
made available to the examiner.  The 
examiner should elicit a history from the 
veteran of his dental problems, to 
include any dental trauma.  The examiner 
is requested to express an opinion as to 
whether it is at least as likely as not 
that any current dental condition or 
missing teeth resulted from dental 
trauma.

5.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


